DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 has been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 12 claims “A power line communication (PLC) device comprising: a transmitter…, the transmitter coupled to a PLC network; a receiver coupled to the PLC network; a processor; a non-transitory memory coupled to the processor, wherein the non-transitory memory stores program instructions executable by the processor that, when executed, cause the PLC device to:”
The instant specification (12/11/2020) discloses ([0046]) a PLC device (one of 702a-n shown in Fig. 7)  but does not disclose the transmitter, receiver, processor, an non-transitory memory coupled to the processor wherein the non-transitory memory stores 
Although Fig. 6 appears to be relevant, [0040] discloses: “In some cases, one or more of the devices and/or apparatuses shown in FIGURES 1-5 may be implemented as shown in FIGURE 6.” The device of Fig. 6 shows a memory 603 and processor 602 it does not show or disclose (in [0040]-[0042]) a transmitter and receiver as claimed by claim 12.  The instant specification does not disclose “wherein the non-transitory memory stores program instructions executable by the processor that, when executed, cause the PLC device to;” It is not disclosed that 603 stores program instructions executable by the processor (602).

Claim 20 recites “a processor, and a non-transitory memory coupled to the processor, wherein the non-transitory memory stores program instructions executable by the processor that, when executed, cause the communication device to:” Similar to claim 12 above, the instant specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
4.	Claims 12-19 are objected to because of the following informalities:  
Claim 12, lines 12 recites “preamble based on the plurality of protocols. Here the “based on” should be “associated with” (language similar to what is used by instant claim 1).
Note, that the coexistence preamble of instant application is associated with (or is compatible with) a plurality of protocols.


Dependent claims 13-19 are also objected to since they depend on objected claim 12.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim  18 of U.S. Patent No. 10,903,874. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. 10,903,874 claims the subject matter claimed by instant claim 18.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8 recite: “detecting, by the PLC device, a second 
sequence associated with the second protocol, wherein the second data sequence is subsequent to the first data sequence; waiting, by the PLC device, a back-off duration before attempting a transmission”.
	It is unclear if Applicant intends to claim “not detecting” instead of the claimed “detecting” if the “the second data sequence associated with the second protocol” corresponds to the native preamble of the PLC device. 
The above matches what is disclosed in 1102 refer to the “not detected” of Fig. 11.[0062], second half of [0046] of the instant specification.

	If Applicant intends to claim detecting a second data sequence associated with the second protocol as detecting a second preamble of another device that uses a different protocol/technology than the one used by the PLC device of claim 1, then the instant specification is silent regarding the above which makes the above problematic.

The instant specification discloses that a PLC device backs off if a coexistence preamble is detected but its own (native) preamble is not detected. 


It is also unclear if Applicant intends the “first data sequence” and the “second data sequence” of claim 1 to respectively correspond to a first sequence and a second sequence of  repeated preamble symbols (e.g. first data sequence corresponds to 1001a and 1001b and the second data sequence corresponds to 1001c and 1001d) as shown in Fig. 10. 
The above interpretation means that the  “associated with a second protocol” actually claims  associated with the plurality of protocols of the PLC network and not the second protocol.

Dependent claims 2-11 are also rejected since the depend on rejected claim 1.
Claim 11, recites “the PLC device is associated with a technology based on the first protocol”. It is unclear the claimed “a technology based on the first protocol” attempts to claim. What does the term “technology” encompass? 

Claim 12, line 2 recites “a transmitter having a technology based on a first protocol of a plurality of protocols,”. The “having a technology” makes the claim indefinite. It is unclear what constitutes “a technology” of the transmitter, protocol specific circuitry?  Circuitry that generates transmit signals conforming to the first protocol?



In claim 12, lines 11-12 the claimed “first preamble…the first preamble based on the plurality of protocols” is interpreted to correspond to the coexistence preamble (in light of the instant specification). 
Lines 12-14 recite: “and wherein the first set of data includes a second preamble of the plurality of preambles, the second preamble based on a second protocol”.

If the “second preamble based on a second protocol”  corresponds to the native preamble of another PLC device, there is no teaching or suggestion that the PLC device receives or is capable of receiving a preamble formatted / transmitted according to a different (second) protocol.  Step 1102 discloses if a coexistence preamble is detected but a native preamble of the PLC device is not detected, but not that the PLC device actually detects (receives)  a native preamble of a PLC device that uses a different technology.

Similar to the rejection of claim 1 above, does Applicant intend “the first preamble” and “the second preamble” to respectively correspond to a first and a second repeated preamble (e.g. 1001a, 1001b) as shown in Fig. 10?  
Does the “the second preamble based on a second protocol” attempt to claim the second preamble is associated with a second protocol and the first protocol, meaning it is a coexistence preamble?

Claim 12, lines 18-20 recite “transmit, by the transmitter, on the PLC network a third preamble based on the first protocol, wherein the third preamble includes a plurality of repetitions of the first preamble”.  The third preamble includes a plurality of repetitions of the first preamble and the first preamble is “based on the plurality of protocols” (line 12) but line 18 claims “transmit a third preamble based on the first protocol”. 

According to the instant application disclosure if the first preamble is a coexistence preamble (according to the instant specification), then the third preamble is also a coexistence preamble (transmitted in step 1103) but line 18 of claim 12 appears to claim that the third preamble is a native preamble (based on the first protocol) of the PLC device.  This does not match what is disclosed in the instant specification. 

It is unclear how the repetitions of the first preamble (which is based on the plurality of protocols) turns into a third preamble which is based on the first protocol (and not on the plurality of protocols?).

Dependent claims 13-19 are also rejected because they depend on rejected claim 12 
Note that claim 13 recites “are based on the technology of the transmitter” which is rejected as indefinite for the same reasons as those pointed out above in the rejection of claim 12.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1-5, 7, 10-11, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. (U.S. 2011/0090067)(reference cited in the 12/11/2020 IDS).
	With respect to claim 1, as best understood, Kuroda et al. disclose: detecting, by a power line communication (PLC) device on a PLC network (Fig. 5, PLC device in-home communication system B), a first data sequence, wherein the first data sequence is associated with a first protocol of a plurality of protocols on the PLC network and the first data sequence is associated with a second protocol of the plurality of protocols (reception (and detection of the binary values) of the portion of the transmitted coexistence signal  (S511), and before S512 transmission takes place [0069]) which is formatted as shown in Fig. 4A, B, or embodiment of Fig. 6 lines 1-5 of [0069], [0066], [0073]. The first data sequence (portion of the coexistence signal transmitted in step S503) is associated with a first protocol (used by in-home system B) and a second 
detecting, by the PLC device, a second data sequence associated with the second protocol, wherein the second data sequence is subsequent to the first data sequence (detection by the system B device, of a second data sequence (e.g. the binary values H2 and H3 of the #x channel) (of the coexistence signal) also part of S511, S512.  The second data sequence (H2 and H3) is subsequent to the first data sequence (A and H1)); 
waiting, by the PLC device, a back-off duration before attempting a transmission (Fig. 5, waiting a back-off duration comprising the time it takes to generate the coexistence signal of S512 and to find the zero-crossing of S513 [0069]); and in response to waiting the back-off duration, transmitting (as explained above, [0069]), by the PLC device, a third data sequence (transmission of coexistence signal of step S514 for channel #y, approximate middle of [0069]).
	Kuroda et al. do not expressly disclose:
 that includes a number of repetitions of the first data sequence, wherein each of the number of repetitions includes at least two of the first data sequence.
	However based on what is taught in the approximate middle of [0069] of Kuroda et a, when the subchannel #8 is used by system B depending on which of the time slots are used (H1…H4) as indicated by “1” and “0” for channel #y, then for a first data sequence of “1” and “0” (for example), two repetitions of “1”,”0” are present in the coexistence signal generated and transmitted by system B.


With respect to claim 2, Kuroda et al. disclose: attempting, by the PLC device, to access a channel on the PLC network (lines 1-3 of [0071] also [0062] Fig. 2 subchannel(s) to be used for data communication are indicated by the coexistence signal [0069]. I.e. the PLC device access a channel of the PLC network (e.g. subchannel 8 at certain slots [0065]).

With respect to claim 3, Kuroda et al. disclose: further comprising: transmitting, by the PLC device, a data frame on the PLC network after transmitting the third data sequence (as shown in Fig. 2, data transmission takes place in the data communication period which is subsequent to the third data sequence (coexistence signal transmitted by system B)).

With respect to claim 4, Kuroda et al. disclose: the first data sequence is a preamble of a data frame (is part of a preamble (coexistence signal) making it a preamble signal).

With respect to claim 5, Kuroda et al. disclose: the third data sequence is a long preamble of a data frame (the third data sequence (coexistence signal transmitted by 

With respect to claim 7, Kuroda et al. disclose: wherein: the number of repetitions is an integer (2 repetitions).

With respect to claim 10,  Kuroda et al. disclose: the back-off duration is associated with the plurality of protocols (it is associated with the AC mains cycle (zero-crossing) which is associated with (AC waveform is used for transmission by) the protocols of the systems A, B).

With respect to claim 11,  Kuroda et al. disclose wherein: the PLC device is associated with a technology based on the first protocol (PLC device (system B) is associated with a technology based on the first protocol (used by in-home system B) [0031]).
With respect to claim 20, Kuroda et al. disclose: A communication device (in-home communication system B, Fig. 5) comprising: a processor; and a non-transitory memory coupled to the processor, wherein the non-transitory memory stores program instructions executable by the processor that, when executed, cause the communication device to [0105] refer to power line communication systems (including the in-home communication system B) comprising a CPU (processor) executing instructions stored in a ROM (non-transitory medium)): detect a first data sequence, wherein the first data sequence includes a first preamble that is recognized by a plurality of protocols on a power line communication (PLC) network (reception (and detection of the binary values) 
Kuroda et al. do not expressly disclose:  that includes a number of repetitions of the first preamble, wherein each of the number of repetitions includes at least two of the first preamble.
However based on what is taught in the approximate middle of [0069] of Kuroda et al., when the subchannel #8 is used by system B and depending on which of the time slots are used (H1…H4), for a first  preamble sequence of “1”, repetitions of “1” are 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made (or a person of ordinary skill would have recognized that) the second data sequence includes at least two repetitions of the first preamble (slot A) when system B indicates that it will use channel #y and slots H1, H2, H3 (for example)).

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        09/10/2021